By Judge Thomas D. Horne
Counsel for the Defendant bonding company has requested that the court dismiss this cause without prejudice pursuant to § 8.01-265, Code of Virginia, as amended. It has been represented that Hartford Fire Insurance Company is incorporated under the laws of Connecticut with its principal place of business in Hartford. However, the agent who executed the bond on its behalf maintains his office in Alexandria, Virginia.
While this case involves a Maryland construction project, there does not appear to be any real hardship to the parties or their witnesses occasioned by a venue in Virginia across the Potomac River from that requested by Hartford. The general contractor against whom the instant action has been brought is a corporation organized under the laws of Virginia. In addition, the president and secretary/treasurer of the corporation against whom relief is also sought are residents of the Commonwealth. It is to be noted that no service has been effected upon these individuals. Additionally, no action could be taken against them as a suggestion in bankruptcy has been filed in this cause.
While the court may be called upon to interpret Maryland law in the course of this litigation, it does not find sufficient good cause to dismiss this case as to Hartford in favor of a Maryland forum.